IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WALTER E. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4803

THE FLORIDA BAR,

      Appellee.


_____________________________/

Opinion filed June 11, 2015.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Walter E. Williams, pro se, Appellant.

Barry Richard, M. Hope Keating, and Michael H. Moody of Greenberg Traurig,
P.A., Tallahassee, for Appellee.



PER CURIAM.

      AFFIRMED. See Marr v. The Florida Bar, 143 So. 3d 920 (Fla. 2014);

Osterback v. The Florida Bar, 135 So. 3d 288 (Fla. 2013); Tyson v. The Florida Bar,

826 So. 2d 265 (Fla. 2002).



THOMAS, MARSTILLER, and BILBREY, JJ., CONCUR.